NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit



                                         2008-1094
                                  (Serial No. 76/600,374)




                                   IN RE MARISOL, LLC


      John Joseph Hall, Law Offices of John Joseph Hall, of Los Angeles, California,
argued for appellant.

       Christina J. Hieber, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Arlington, Virginia, argued for the Director of the United States
Patent and Trademark Office. With her on the brief were Stephen Walsh, Acting Solicitor,
and Thomas V. Shaw, Associate Solicitor.

Appealed from:       United States Patent and Trademark Office
                     Trademark Trial and Appeal Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                     2008-1094
                              (Serial No. 76/600,374)



                               IN RE MARISOL, LLC




                                 Judgment

ON APPEAL from the       United States Patent and Trademark Office, Trademark Trial
                         and Appeal Board

in CASE NO(S).           Serial No. 76/600,374

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

     Per Curiam (NEWMAN, Circuit Judge, PLAGER, Senior Circuit Judge, and
GAJARSA, Circuit Judge).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED June 20, 2008                       _/s/ Jan Horbaly
                                          Jan Horbaly, Clerk